Title: To John Adams from William Tudor, 18 August 1776
From: Tudor, William
To: Adams, John


     
      Dear Sir
      New York 18th. Augst. 1776
     
     It was with no small Degree of Pleasure, on my Return here, I observed the Cheerfulness which brightened the Countenance of every Soldier I met. The whole Army are in most excellent Spirits and shew an Impatience for Action. And the Spade and Pick Ax have been so well employ’d, that there is scarce a Spot upon the whole Island, where a Redoubt or Breast Work could be of service, but what has either one or other. From the Advantage we now possess I think General Howe must be repulsed whenever he attacks, but should he be able to carry the Island, it must be with so prodigious a Loss that Victory will be Ruin. He must get Winter Quarters for his Troops somewhere, and I am afraid if he can’t get them in York, he will once more attempt it in Boston. Their Command of the Sea gives them vast Advantages.
     On Friday Night an armed Schooner a Tender of the Phenix was burnt by one of the fire Ships, another fire Vessel grappeled the Phenix, but being small and being on the Leeward Side of the Ship, they disengaged themselves and received but little Damage. This Morning the two Ships with two Tenders taking Advantage of a Strong Ebb Tide and brisk Northerly Wind came down the River and not­ withstanding a heavy Fire from our Batteries, passed them all and joined the Fleet at Staten Island. It is thought the Tenders might have been taken going down, had the Galleys and a Privateer which lay in the East River done their Duty.
     Col. Sargent’s Regiment is stationed at Horn’s Hook or Hell Gate. About one half of it is here, the Remainder were left sick with the small Pox at Boston. The Colonel did not come, and it is thought will be censured on his Arrival, which will produce a Resignation.
     The Major tells me it is a Matter of much Indifference to him whether He has a Regiment or not. A Privateer of which he was a principal Owner having taken two very rich Prizes, the Colonel, it is thought prefers enjoying Ease and Wealth, to hard Knocks and Glory. If he should quit the Regiment, I think there is a fair Chance for Austin’s Promotion. From Inquiry I learn that he behaved well at the Castle, nor do I hear of any thing degrading in his Behaviour since he has been in the Service. He has certainly a good Deal of Merit in disciplining his Regiment. He will certainly be much neglected if he is not advanced. Nor will you Sir think it much against him that he declines supplicating a Recommendation from Head Quarters. Give me leave to mention one or two other N. E. Officers. There is Lieut. Col. Johnnot of Glover’s Regiment, has Fire, Sense and Courage, nor is Major Lee of the same Regiment deficient in either. There is also Jos. Lee a Captain in the same Regiment. This young Fellow is son to the late Col. Jer. Lee of Marblehead. He has a young Wife at Home, and his Fortune sets him above any mercenary Inducement. He is here purely from the best of Motives, the Love of Freedom and his Country. There are also several other Young Fellows in that Regiment of Spirit and Parts, who will never basely cringe to beg the General to inform Congress they wish for Preferment. I will take another Opportunity to prosecute this Subject.
     The Adjutant General thinks it would be best when the Press is set to strike off 4 or 5000 Copies of the Articles of War; 2000 at least will be immediately wanted here. The Rest may be kept in the War Office and delivered out as occasion may require. Col. Reed desired me to mention this to you and press for having the New Articles as soon as possible. They are much wanted. I wish there may be 50 or 60 sets sewed in blue or marble Paper that I may furnish each General Officer with one. I am, with great Esteem, & Sir, Yr. most obedt. Servt.
     
      Wm. Tudor
     
    